Citation Nr: 1337519	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-42 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board's decision below finds that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The reopened claim is then remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In March 1976, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for bilateral hearing loss.  Although notified of this decision that same month, the Veteran did not timely file an appeal.

2.  Evidence received since the RO's March 1976 rating decision is new and material, and combined with VA assistance raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

3.  Tinnitus cannot be reasonably disassociated from the Veteran's military service.



CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issue of entitlement to service connection for bilateral hearing loss; and granting entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  If the claim is reopened, it will be reviewed on a de novo basis.  Id.; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A.  Bilateral Hearing Loss

In March 1976, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for bilateral hearing loss.  In this decision, the RO determined that no current bilateral hearing loss was shown.  Although notified of this decision that same month, the Veteran did not timely file an appeal.  In addition, no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  In February 2010, the Veteran sought to reopen the claim of entitlement to service connection for bilateral hearing loss.

The Board must review all of the evidence submitted since the last final action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In May 2010, the Veteran underwent a VA audiological examination.  Audiological findings did not reflect current hearing loss for VA purposes.  38 C.F.R. § 3.385 (2013).  Nevertheless, the examination report listed a diagnosis of bilateral high frequency sensorineural hearing loss.  The examiner then opined that this condition was not related to the Veteran's military service based upon audiological findings noted on his separation examination.

In support of his claim, the Veteran submitted a private audiological evaluation, dated in July 2010, which revealed bilateral hearing loss, which was more severe than the May 2010 VA audiological evaluation, and which met a current hearing loss in the left ear for VA purposes.  38 C.F.R. § 3.385.

This new evidence, when considered with the old evidence of record, triggers VA's duty to assist in obtaining a new VA audiological evaluation.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the claim for service connection for hearing loss is reopened.  

B.  Tinnitus

The Veteran's statements are competent evidence to report experiencing ringing in his ears in service that has continued to the present day.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes, tinnitus has been specifically found to be a disability with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  At his March 2012 hearing before the Board, the Veteran testified that he started to experience a humming/ringing noise in his ears during his military service, and it has continued to exist since.  

In opposition to the Veteran's statements is the opinion of the VA examiner during May 2010 VA audiological evaluation.  Specifically, the VA examiner opined that the Veteran's current tinnitus was "less likely than not" related to his military service.  In support of this opinion, the VA examiner cited the lack of complaints of tinnitus or ringing in the ears throughout the Veteran's service treatment records.  While the Veteran's service treatment records are silent as to any complaints of tinnitus, the opinion gives no consideration to the Veteran's own lay statements.  

The Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

Although the Veteran was provided with a May 2010 VA audiological evaluation, the Veteran provided testimony before the Board, as well as a July 2010 private audiological evaluation, calls into question the audiological findings from the VA examination may not be accurate.   Accordingly, the RO should obtain the Veteran's updated treatment records and afford him for a new audiological examination.

Accordingly, the case is remanded for the following actions:

1.  Request that the Veteran identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for bilateral hearing loss during the course of this appeal.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded an audiological examination to determine whether any current bilateral hearing loss is related to his military service.  The claims folder and all pertinent electronic records must be made available to the examiner.  After a review of the entire evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to: 

Whether any degree of current hearing loss is related to the Veteran's period of military service (October 1972 to October 1975), or to any incident therein, to include as due to noise exposure.

The Veteran's military occupational specialty, the Veteran's lay statements regarding the history of inservice and post service noise exposure, the objective medical findings in the service treatment records, the previous audiological evaluations currently of record, and any other pertinent clinical findings of record, must be taken into account.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


